Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
A number of references teach multiple limitations of independent claim 1, but no single reference or combination of references meet each and every limitation of independent claim 1. 
Salmon et al. (US 7506716 B1) discloses (Fig. 2-5) an active hood apparatus comprising:
a hinge arm 2 connected to a hood 40 of a vehicle (Fig. 2);
a stationary bracket 4 fixed to a vehicle body 41 (Fig. 2);
a rotary bracket 3 configured to rotate about a pivot pin 22 of the stationary bracket 4 (Fig. 2);
a spindle 6 integrally connected to the rotary bracket 3 (Fig. 2; via pin 24); and
a controller configured to receive driving information from the vehicle (Col. 4, lines 63-66; via sensors).
Salmon does not disclose the use of an advanced driving assistance system (ADAS) to give information to the controller, nor the use of the controller to adjust the pop-up height of the hood. Additionally, Salmon does not disclose a first link configured to interconnect the rotary bracket and the hinge arm.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach active hood systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870. The examiner can normally be reached Monday - Thursday 7:30 a.m. - 5 p.m. and Friday 8 a.m. - 12 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on (571) 270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3614

/SCOTT F. UNDERWOOD/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614